Citation Nr: 1425977	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents in the Republic of Vietnam.  

2.  Entitlement to service connection for a bilateral lower extremity disability resultant in amputations, to include peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, and S.B. 



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1969 to June 1972, to include duty in Vietnam, and in the United States Army from April 1974 to November 1977.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran appeared at a Travel Board hearing in April 2014.  A transcript is of record.  

The issue of entitlement to service connection for a bilateral lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his claim for entitlement to service connection for ischemic heart disease.  


CONCLUSION OF LAW

The claim for entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents in the Republic of Vietnam, is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who served in Vietnam, had posited a claim for entitlement to service connection for ischemic heart disease which was denied by the RO in November 2010.  He perfected an appeal to the Board after filing a notice of disagreement.  At his Travel Board hearing in April 2014, the Veteran withdrew the claim for entitlement to service connection for ischemic heart disease.  The withdrawal has been reduced to writing in the form of the hearing transcript, and that transcript has been associated with the claims file.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As this claim has been properly withdrawn, the Board has no jurisdiction to review the issue.  Accordingly, the claim is dismissed.  


ORDER

The claim for entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents in the Republic of Vietnam, is dismissed.  

REMAND

The Veteran has bilateral below-the-knee amputations as a result of chronic peripheral vascular disease.  He contends, in essence, that his bilateral lower extremity disorder had causal origins in service.  Specifically, he alleges that he began to experience pain and discomfort in the legs which made it difficult for him to engage in physical training activities during his second period of active duty.  He believes that these symptoms were the early manifestations of his current disorder.  

The service treatment records do not contain a diagnosis of peripheral vascular disease; however, some form of lower extremity symptomatology was noted following physical exertion.  Specifically, in August 1975, the Veteran experienced a "jump injury" that resulted in loss of consciousness and injury to the right leg.  The Veteran was a parachutist in his second tour of active service, and such an activity is, by nature, a physical stress on the limbs and joints of the body.  

Following the Veteran's separation from active duty, he spent some time in the Army Reserve participating in ACDUTRA and INACDUTRA.  During an INACDUTRA period in 1986, the Veteran injured his right ankle on a run.  The narrative of the accident report noted that the Veteran was "practicing" for his physical fitness test when the injury occurred.  Given that the Veteran has current bilateral amputations of his lower extremities resultant from peripheral vascular disease, the issue is raised as to if the in-service symptoms of 1975, and the difficulties with physical training shown during an INACDUTRA period, were early manifestations of the current peripheral vascular disease in the lower extremities.  

The RO, in 2010, scheduled the Veteran for a VA examination to obtain an opinion as to the etiology of the peripheral vascular disease in the legs.  The associated report of the returned examination, dated in August 2010, does not address the theory of direct service connection.  Indeed, the examiner opined that the Veteran did not have ischemic heart disease, and that the leg disorder was "more likely than not related to hyper coagulopathy, which is severe, and chronic tobacco abuse."  The examiner, a physician's assistant (PA), did not explain as to if the hyper coagulopathy had any causal origin in service, and made no reference at all as to if it was at least as likely as not that the current vascular disease, resultant in bilateral lower limb amputations, had causal origins in active duty.  Accordingly, in failing to consider all theories raised in the claim, it is not a well-rationalized opinion and cannot be given much probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When the Board undertakes a responsibility to afford a Veteran an examination, it must be sure that such an examination is adequate to resolve the issue on appeal.  As the 2010 VA examination is not adequate, and as there is evidence of lower-extremity symptoms on active duty (and during INACDUTRA) as well as current lower extremity disablement, the claim will be remanded so that a new, comprehensive examination (preferably with a physician) can be afforded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA examination to determine the etiology of his bilateral lower extremity disability, to include post-amputation peripheral vascular disease.  In this regard, the examiner should review the claims file, to include right leg symptoms noted in the service treatment records and the Veteran's reported complaints of progressive leg symptomatology during physical activity and exercise from service to the present.  The examiner is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that a current bilateral lower extremity disability, to include hyper coagulopathy/vascular disease with amputations, was incurred or had causal origins in active military service.  A rationale should accompany all conclusions made in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted, issue an appropriate supplemental statement of the case and forward the claims back to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


